Citation Nr: 9923508	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for Crohn's 
disease with partial small bowel resection, to include 
restoration of a 60 percent evaluation. 

2.  Entitlement to an increased evaluation for 
nephrolithiasis, to include restoration of a 30 percent 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1996 rating decision that 
reduced the veteran's evaluation for Crohn's disease with 
partial small bowel resection from 60 percent to 30 percent, 
effective April 1, 1997.  As the veteran had earlier failed 
to complete an appeal of a July 21, 1995, rating decision 
denying an evaluation in excess of 60 percent for this 
disability, the jurisdiction for the December 1996 rating 
decision was based on correspondence received in September 
1995.  The September 1995 correspondence may be construed as 
a reopened claim for an increased evaluation, with an appeal 
period beginning on July 22, 1995.  

This case is also on appeal from a July 1997 rating decision 
that reduced the veteran's evaluation for nephrolithiasis 
from 30 percent to 10 percent, effective March 27, 1997.  The 
jurisdiction for this rating decision was a reopened claim 
received March 27, 1997.


REMAND

A preliminary review of the record reveals that the veteran 
submitted a notice of disagreement in March 1997 with the 
December 1996 reduction of his evaluation for Crohn's disease 
with partial small bowel resection.  Likewise, the veteran 
submitted a July 1997 notice of disagreement with the July 
1997 reduction of his evaluation for nephrolithiasis.  
However, the veteran has not been provided a statement of the 
case for these issues setting forth the relevant laws and 
regulations.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105, 3.344 (1998).  

The issues of whether the veteran's evaluations for Crohn's 
disease with partial small bowel resection and 
nephrolithiasis were properly reduced are inextricably 
intertwined with the issues of entitlement to increased 
evaluations for those same disabilities.  As the rating 
reduction issues have not been adjudicated or developed for 
appellate consideration at this time, the Board is unable to 
adjudicate the veteran's increased evaluation issues.  

In addition, the Board notes that during a January 1998 RO 
personal hearing, the veteran testified that his Crohn's 
disease with partial small bowel resection caused him to miss 
a lot of work.  However, the claims file does not contain any 
employment records to support this testimony.  

In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
employment since July 1995.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent employment records showing work 
lost due to the veteran's service-
connected Crohn's disease with small 
bowel resection or nephrolithiasis.  

2.  In addition, the veteran should be 
provided a supplemental statement of the 
case addressing the reasons and bases for 
the reductions of the evaluations for 
Crohn's disease with small bowel 
resection and nephrolithiasis, and 
providing all pertinent regulations and 
statues.  

3.  Then, after allowing the veteran a 
reasonable amount of time in which to 
respond to the supplemental statement of 
the case, and after undertaking all 
necessary development, the RO should 
readjudicate the veteran's claims.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


